DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response of the amendment filed on 12/21/2021.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Mr. Seth Rodack (Reg. No. 45622) on 1/13/2022.
The application has been amended as follows:
6. (Currently amended) The method according to claim [[3, wherein the step of performing feedforward noise-reduction processing on the environmental-sound signal comprises: if the P(n) is less than a second preset energy threshold, controlling a current feedforward noise-reduction coefficient to be set to 0; if the P(n) is greater than a third preset energy threshold, controlling a current feedforward noise-reduction coefficient to remain unchanged; and if the P(n) is between the second preset energy threshold and the third preset energy threshold, controlling a current feedforward noise-reduction coefficient to be reduced by one noise-reduction-coefficient preset value; wherein the second preset energy threshold is less than the third preset energy threshold.
15. (Currently Amended) An earphone, comprising a feedforward microphone, a feedback microphone and a speaker, wherein the earphone comprises a memory and a processor, the memory stores a computer program executable by the processor, and 
collecting an environmental-sound signal by using [[the feedforward microphone to acquire amplitude information and spectrum information of the environmental-sound signal; 
performing feedforward noise-reduction processing on the environmental-sound signal according to the amplitude information of the environmental-sound signal, and extracting a sound signal having a specified frequency in the environmental-sound signal according to the spectrum information of the environmental-sound signal; 
outputting the sound signal having the specified frequency together with a signal after being feedforward noise-reduction processed; and 
wherein after acquiring the amplitude information of the environmental-sound signal, the method further comprises: acquiring energy information of the environmental-sound signal at each sampling time point according to the amplitude information of the environmental-sound signal, wherein energy information of the environmental-sound signal corresponding to a current nth sampling time point is P(n), and energy information of the environmental-sound signal corresponding to an (n-1)th sampling time point is P(n-1).
Reasons for Allowance
Claims 1-7 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the prior art fails to disclose a specific method for earphone noise-reduction processing, comprising: 

	performing feedforward noise-reduction processing on the environmental-sound signal according to the amplitude information of the environmental-sound signal, and extracting a sound signal having a specified frequency in the environmental-sound signal according to the spectrum information of the environmental-sound signal; wherein after acquiring the amplitude information of the environmental-sound signal, the method further comprises: acquiring energy information of the environmental-sound signal at each sampling time point according to the amplitude information of the environmental-sound signal, wherein energy information of the environmental-sound signal corresponding to a current nth sampling time point is P(n), and energy information of the environmental-sound signal corresponding to an (n-1)th sampling time point is P(n-1).
	Furthermore, the above limitations in combination of the rest of the disclosed limitations caused the claim distinguished from the prior art.
Regarding independent claim 15: this claim recites the corresponding earphone that executes the noise-reduction method of claim 1. Therefore, this claim is allowed under the same reasons that applied to claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/
Primary Examiner, Art Unit 2654